DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the Claims and the Specification provided in the Applicant’s Preliminary Amendment, filed on 12/21/20, have been entered.
According to the Amendment, claims 1-9 were pending.  Claims 1-9 have been amended.  Claims 10-15 have been added.  Thus, claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9 and 12-15 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2013/0188279 to Wong (Wong).  In regards to claim 1, Wong discloses an article transport vehicle (100) comprising:
a travel portion that travels to set positions that are set in one-to-one correspondence with a plurality of storage sections (110) that store articles (202-208) (see Fig. 1 showing a robotic transport unit (robot) with a plurality of wheels for travelling to and from storage racks in the data storage library); 
a supporting portion that supports an article (see Fig. 1 showing the robots with holding portions for holding removable storage media); 
an illumination portion (102-104) that emits light (see ¶ [0022] for providing robots with one or more LEDs); and 
a control portion (228) that controls the travel portion and the illumination portion (see ¶ [0017] for describing a central processing unit for the data storage library configured to control the one or more transport robots while using LEDs to indicate the position and status or condition of the robots), 
wherein, using, as a target storage section, the storage section in which an article to be supported by the supporting portion is stored, and 
wherein the control portion executes travel control to control the travel portion so as to cause the travel portion to travel to the set position that is set in correspondence with the target storage section (see ¶¶ [0020], [0023] for navigating robots into storage racks to store or retrieve storage media from target locations), and the control portion executes illumination control to control the illumination portion so as to emit light to an illuminating position that is located above the plurality of storage sections and that corresponds to the article transport vehicle in a state in which the travel portion is at the set position (see ¶¶ [0022], [0024, [0031] for directing light emitted from LEDs vertically upward towards the ceiling to indicate robot position).

In regards to claim 2, Wong further discloses that the illumination portion is configured to be able to emit, to the illuminating position, operation information serving as information indicating whether or not an operator is operating with the article transport vehicle, and wherein the control portion controls the illumination portion so as to display the operation information at the illuminating position in the illumination control, according to whether or not the operator is operating with the article transport vehicle. See ¶¶ [0027-0030] (describing the LEDs as being configured to emit not only indications of vehicle position but also indications of robot condition or status as determined by the system’s CPU).

In regards to claims 6, 12, and 13, Wong further discloses that, in addition to the storage section at a retrieval location in which the article to be supported by the supporting portion is stored, the storage section at a storage location in which the article supported by the supporting portion is to be stored is used as the target storage section. See ¶ [0020] (using storage locations and retrieval locations interchangeably as target locations while executing storage and retrieval operations).

In regards to claim 7, Wong further discloses that the illumination portion is configured to be able to emit light so as to display, at the illuminating position, storage classification information indicating whether the target storage section is the storage section at the retrieval location or the storage section at the storage location, and wherein the control portion controls the illumination portion so as to display, at the illuminating position, the storage classification information according to whether the target storage section is the storage section at the retrieval location or the storage section at the storage location in the illumination control. See ¶ [0027] (indicating a different condition or status of a robot by using different colored light, e.g. a yellow light for storing and an orange light for retrieving).

In regards to claims 8 and 14, Wong further discloses that the illuminating position is set on a ceiling surface located directly above the article transport vehicle. See ¶¶ [0022], [0024] (directing the LEDs upwards vertically towards the ceiling).

In regards to claims 9 and 15, Wong further discloses that the illumination portion is configured to be able to emit, to the illuminating position, abnormality information indicating that an abnormality has occurred in the article transport vehicle, and wherein the control portion executes, if the travel portion has stopped at a position other than the set position during execution of the travel control, a second illumination control to control the illumination portion so as to display the abnormality information at the illuminating position. See ¶¶ [0026-0027] (emitting a red light in the form of Morse code to indicate a problem or malfunction related to the robot).


Allowable Subject Matter
Claims 3-5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655